Citation Nr: 1018374	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  07-23 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.  

2.  Entitlement to an initial increased rating for tinnitus, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  

4.  Entitlement to an initial increased rating for lumbar 
spondylosis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Theresa M. Catino, Senior Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 
1973 and from October 2003 to April 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in North 
Little Rock, Arkansas.  

The issues of entitlement to an initial compensable rating 
for bilateral hearing loss and entitlement to an initial 
rating greater than 10 percent for lumbar spondylosis are 
addressed in the REMAND portion of the decision below and are 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  A left knee disability is not currently shown.  

2.  The Veteran's tinnitus is assigned a 10 percent rating, 
which is the maximum evaluation authorized under Diagnostic 
Code (DC) 6260.  


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(d) (2009).  

2.  The law precludes assignment of a disability rating 
greater than 10 percent for the service-connected tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.87, 
DC 6260 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that he/she is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

	A.  Service Connection

April 2006 and May 2006 letters, issued prior to the decision 
on appeal, informed the Veteran of the evidentiary 
requirements for his service connection claim.  These 
documents also notified him that VA would make reasonable 
efforts to help him obtain necessary evidence with regard to 
this issue but that he must provide enough information so 
that the agency could request the relevant records.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); and Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  In addition, the May 2006 letter in 
particular informed the Veteran of the type of information 
and evidence used to assign a disability rating and an 
effective date-if his service connection claim were granted.  
Dingess/Hartman, supra.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

In the present case, the record reflects that, although given 
an opportunity to testify at a hearing conducted before VA 
personnel, the Veteran declined to do so.  In any event, VA 
has made reasonable efforts to obtain relevant records 
adequately identified by the Veteran, including in particular 
relevant post-service VA treatment records.  

Also, in April 2006, the Veteran underwent a pertinent VA 
examination.  The Board finds that this VA evaluation is 
adequate because it was based upon consideration of the 
Veteran's prior medical history, his assertions, and his 
current complaints and because it describes the disability in 
detail sufficient to allow the Board to make a fully informed 
determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) 
(internal quotations omitted).  

The Veteran has been notified and is aware of the evidence 
needed to substantiate his service connection claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between him and VA in 
obtaining such evidence.  He has actively participated in the 
claims process by submitting argument, lay evidence, and 
medical evidence.  His representative was furnished copies of 
relevant documents issued to the Veteran during the current 
appeal.  Therefore, the Board concludes that the Veteran was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
of this aspect of the Veteran's appeal or to cause injury to 
the Veteran.  See Pelegrini, 18 Vet. App. at 121.  The Board 
finds, therefore, that any such error is harmless and does 
not prohibit consideration of the Veteran's service 
connection claim on the merits.  See Conway, 353 F.3d at 
1374, Dingess, 19 Vet. App. 473.  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

	B.  Increased Rating

The VA General Counsel has held, however, that the notice and 
duty to assist provisions of the VCAA are inapplicable where 
undisputed facts render a claimant ineligible for the benefit 
claimed and where further factual development could not lead 
to an award.  VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 
2-2004 (March 9, 2004).  As will be discussed in the 
following decision, a rating greater than 10 percent for the 
Veteran's tinnitus is not warranted as a matter of law.  Any 
further discussion of the VCAA with respect to the claim is, 
therefore, not necessary.  

II.  Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis will focus 
specifically on what evidence is needed to substantiate the 
issues adjudicated herein and what the evidence in the claims 
file shows, or fails to show, with respect to these claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

	A.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2009).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

Service connection for certain diseases, such as arthritis, 
may also be established on a presumptive basis by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2009).  

VA is required to accept a combat veteran's statements as to 
injuries sustained in combat, so long as the statements are 
consistent with the circumstances, conditions, or hardships 
of the veteran's service and there no is clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2009).  A finding of combat service, 
however, does not negate the requirement of competent 
evidence of a currently diagnosed disability related to such 
conceded in-service injury.  

Here, service personnel records reflect the Veteran's receipt 
of the Combat Action Badge for his performance of "assigned 
duties in an area where hostile fire pay or imminent danger 
pay was authorized" and his "active . . . engag[ement of] . 
. . the enemy or . . . active . . . engage[ment] . . . by the 
enemy."  Indeed, the Veteran asserts that injured his left 
knee when he fell while running into his bunker during 
incoming enemy fire in Iraq.  In light of the Veteran's 
receipt of the Combat Action Badge, the Board finds that his 
contentions regarding his fall while trying to avoid incoming 
enemy fire in Iraq are consistent with his combat service.  
Thus, despite the fact that the service treatment records are 
negative for medical care received for left knee problems, 
the Board concedes the Veteran's in-service injury to his 
left knee.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2009).  

Further, the Board has considered the Veteran's complaints of 
left knee pain since the conceded in-service injury to this 
joint and finds the Veteran to be competent to discuss such 
symptomatology.  Importantly, however, while the Veteran is 
competent to report such symptoms, the matter of a diagnosis 
of a left knee disability requires medical expertise to 
determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007).  Thus, as a lay person, the Veteran is not 
competent to diagnosis a disorder, and the Board may not 
accept his unsupported lay speculation with regard to this 
matter.  See Espiritu v. Derwinski, 2 Vet. App. at 494-495; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. Brown, 
5 Vet. App. 211 (1993).  

Of particular significance to the Board in this matter, 
however, is the fact that the post-service medical records 
are negative for a diagnosed left knee disability.  
Specifically, at a VA outpatient treatment session conducted 
in December 2005, the Veteran described occasional left knee 
pain.  No left knee pathology was objectively shown at that 
time.  

Subsequently, at the April 2006 VA joints examination, the 
Veteran continued to complain of left knee pain.  Physical 
and radiological evaluation conducted on the Veteran's left 
knee, however, were negative.  As such, the examiner noted 
the Veteran's complaints of left knee pain but concluded that 
a diagnosis of a left knee disability was not appropriate at 
that time.  The remainder of the post-service medical records 
is negative for a diagnosed left knee disability.  

Clearly, at no time during the appeal period has a left knee 
disability been diagnosed.  While the Board acknowledges the 
Veteran's complaints of left knee pain, the Board also notes 
that a symptom alone-such as pain-absent a finding of an 
underlying disorder, cannot be service connected.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted).  

Consequently, and based on this evidentiary posture, the 
Board concludes that the preponderance of the evidence is 
against the Veteran's claim for service connection for a left 
knee disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (in which the Court held that, in the absence of 
proof of a present disability, there can be no valid claim).  
See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which 
stipulates that a service connection claim may be granted if 
a diagnosis of a chronic disability was made during the 
pendency of the appeal, even if the most recent medical 
evidence suggests that the disability resolved).  

As the preponderance of the evidence is against this issue, 
the benefit-of-the-doubt rule does not apply.  The Veteran's 
service connection claim must, therefore, be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  

In reaching this conclusion, the Board reiterates that, 
throughout the current appeal, the Veteran has simply 
asserted that his left knee pain began as a result of having 
fallen during service in Iraq.  At no time has the Veteran 
contended that his left knee pain is the result of an 
undiagnosed illness, nor has the agency of original 
jurisdiction considered such.  See 38 C.F.R. § 3.317.  
Consequently, the Board concludes that any discussion of this 
matter at this time is not appropriate.  

	B.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity resulting from a given 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  Separate diagnostic codes identify the evaluations 
to be assigned to the various disabilities.  

Initially, in August 2006, the RO granted service connection 
for tinnitus and awarded a compensable evaluation of 10 
percent, effective from April 2005, for this disability.  
Throughout the current appeal, the Veteran has asserted that 
a higher rating for his tinnitus is warranted.  Specifically, 
he maintains that, at times, the ringing in his left ear is 
so loud that he becomes "sick . . . [to his] stomach."  

Tinnitus is evaluated under DC 6260.  This diagnostic code 
was revised effective June 13, 2003.  The revisions were 
intended to codify VA's longstanding practice of assigning no 
higher than a single 10 percent evaluation for recurrent 
tinnitus, whether the sound is perceived as being in one ear 
or both ears, or in the head.  See Schedule for Rating 
Disabilities: Evaluation of Tinnitus, 68 Fed. Reg. 25,822 
(May 14, 2003).  

This diagnostic code has not changed and continues to 
stipulate that only a single evaluation of 10 percent for 
recurrent tinnitus will be assigned-whether the sound is 
perceived in one ear, both ears, or in the head.  38 C.F.R. 
§ 4.87, DC 6260, Note 2 (2008); Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006) (affirming VA's longstanding 
interpretation of DC 6260 as authorizing only a single 10 
percent rating, but no higher, for tinnitus, whether 
perceived as unilateral or bilateral).  Accordingly, the 
appeal is denied as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  


ORDER

Service connection for a left knee disability is denied.  

An initial rating greater than 10 percent for tinnitus is 
denied.  


REMAND

The Veteran last underwent a VA examination of his lumbar 
spine in April 2006.  At that time, he reported experiencing 
nearly constant low back pain but denied any incapacitating 
episodes in the past year.  A physical examination was 
negative except for pain.  

Subsequently, the Veteran has described increased low back 
symptoms, including worsening pain and limitation of motion.  
Indeed, records of VA outpatient treatment sessions conducted 
after the April 2006 VA examination reflect no improvement in 
the Veteran's low back pain despite physical therapy.  

Additionally, the Veteran last underwent a VA audiological 
evaluation in May 2006.  That examination demonstrated the 
presence of moderate to severe sensorineural hearing loss in 
the Veteran's right ear (from 3000 Hertz to 8000 Hertz) and 
mild to severe sensorineural hearing loss in his left ear 
(from 1500 Hertz to 8000 Hertz).  

Subsequently, the Veteran has described a worsening of his 
hearing acuity.  Indeed, records of VA outpatient treatment 
sessions conducted after the May 2006 VA evaluation reflect 
the Veteran's receipt of, and multiple fittings for, hearing 
aids.  

VA's General Counsel has indicated that, when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also 
Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997) and 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  In light of 
the Veteran's assertions of increased low back pain and 
limitation of motion and of a worsening of his hearing acuity 
since the last pertinent VA examinations in April and May 
2006, the Board finds that additional VA evaluations are 
necessary.  The purpose of the examinations requested 
pursuant to this Remand is to determine the current nature 
and extent of the service-connected low back and hearing loss 
disabilities.  

Also on remand, records of ongoing VA low back and hearing 
treatment should be obtained.  38 U.S.C.A. § 5103A(c) (West 
2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA medical records are in constructive possession of the 
agency and must be obtained if pertinent).  

Accordingly, this case is REMANDED for the following actions:  

1.  Obtain copies of records of hearing 
and low back treatment that the Veteran 
may have received at the North Little 
Rock VA Medical Center since November 
2007.  Associate all such available 
records with the claims folder.  

2.  Then, schedule the Veteran for a VA 
examination to determine the nature and 
extent of his service-connected 
bilateral hearing loss.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated studies, 
including audiological testing, should 
be conducted.  

The examiner should also address the 
impact of the service-connected 
bilateral hearing loss on the Veteran's 
ability to work (regardless of his 
age).  

A complete rationale for all opinions 
expressed must be provided.

3.  Also, schedule the Veteran for an 
appropriate VA examination to determine 
the nature and extent of the 
service-connected lumbar spondylosis.  
The claims folder must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary, including X-rays, should be 
performed.  

All pertinent pathology associated with 
this service-connected disability 
should be noted in the examination 
report.  In particular, the examiner 
should discuss any associated 
limitation motion, muscle spasm, 
guarding (severe enough to result in an 
abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis), 
ankylosis (favorable or unfavorable) of 
the entire thoracolumbar spine, and 
unfavorable ankylosis of the entire 
spine.  

The examiner should also discuss 
whether the Veteran's low back 
disability exhibits weakened movement, 
excess fatigability, or incoordination 
that is attributable to the applicable 
service-connected disorder.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the Veteran 
uses his low back repeatedly over a 
period of time.

In addition, the examiner should also 
address the impact of the service-
connected lumbar spondylosis on the 
Veteran's occupational functioning 
(regardless of his age).  

A complete rationale for all opinions 
expressed must be provided.  

4.  Following completion of the above, 
re-adjudicate the issues of entitlement 
to an initial compensable rating for 
bilateral hearing loss and entitlement 
to an initial disability rating greater 
than 10 percent for the lumbar 
spondylosis.  If the decisions remain 
in any way adverse to the Veteran, he 
and his representative should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to 
these issues as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claims.  38 C.F.R. § 3.655 (2009).  He has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


